DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 9-12 recite “the protective film” but there is no antecedent basis because claim 1 does not reference of “a protective film”.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	For the purposes of examination, the examiner will interpret claims 9 and 11 to be dependent on claim 7, and claims 10 and 12 are dependent on claim 8. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, and 19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hosoe et al. (US 20120264022 A1).
	Regarding claim 1, Hosoe discloses a secondary battery electrode (5) comprising: 
	a plurality of metallic porous plates (4a, 4b, and 4c; three single-layer aluminum porous body) superposed in a thickness direction (Fig. 8 shows stacking of three single-layer aluminum porous body in thickness direction, [0097], [0047], & [0048]); and 
	an electrode mixture (active material) with which voids constituting the metallic porous plates (aluminum porous body) are filled ([0099], active material was filled in an aluminum porous body), wherein adjacent metallic porous plates are press-joined to each other (aluminum porous body was pressed after stacking, [0099]]).
	Regarding claim 3, Hosoe further discloses the secondary battery electrode according to claim 1, wherein the metallic porous plates (porous metal body) are of a foamed metal (aluminum foam, [0005]).
	Regarding claim 19, Hosoe discloses a secondary battery (60) comprising: 
	the secondary battery electrode according to claim 1 as a positive electrode (64(61)) and a negative electrode (66(62)); and
	a stacked body obtained by stacking the positive electrode (64(61)), an electrolyte layer or a separator layer (63), and the negative electrode (66(62)) in this order (Fig. 3 shows stacked body in this order).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hosoe et al. (US 20120264022 A1) as applied to claim 1 above.
	Regarding claim 5, Hosoe further discloses the secondary battery electrode according to claim 1, wherein the electrode mixture (active material) used for filling are provided on a surface of the metallic porous plate (aluminum porous body, [0099], [0047], & [0048] active 
	However, it is common knowledge in the art that porous plates have gaps or openings on their surface. Hosoe also teaches the aluminum bodies are electrically connected to each other ([0014] and [0047]). Therefore, it would have been obvious for someone ordinarily skilled in the art before the effective filing date to have end portions protruding outward from a surface of the electrode mixture used for filling are provided on a surface of the metallic porous plate to allow the metal of the metallic porous plates to be connected electrically to each other. 
	Regarding claim 13, Hosoe further discloses the secondary battery electrode according to claim 1, wherein the electrode mixture (active material) is filled in a direction parallel to a main surface of the metallic porous plate (aluminum porous body), but does not teach a standard deviation of a filling rate of the electrode mixture in a direction parallel to a main surface of the metallic porous plate is less than or equal to 10%.
	However, standard deviation is useful and commonly used measure of precision in the art. Therefore, it would have been obvious to someone ordinarily skilled in the art before the effective filing date to use a standard deviation of a filling rate of less than or equal to 10%, in order to achieve good precision of filling the electrode mixture.  
	Regarding claim 15, Hosoe discloses a method for manufacturing the secondary battery electrode according to claim 1, the method comprising:
	a step of filling voids of a plurality of metallic porous plates (aluminum porous bodies) with an electrode mixture (active material; [0047] perform stacking after filling has been performed); and
	a step of pressing the plurality of metallic porous plates (aluminum porous bodies) in a superposition direction in a state ([0048], porous bodies may be subjected to compression 
	Regarding claim 17, Hosoe further discloses the method for manufacturing the secondary battery electrode according to claim 15, the method further comprising:
	a step of individually pressing the plurality of metallic porous plates (plurality of aluminum porous bodies) filled with the electrode mixture (active material) in the thickness direction (compression forming in the thickness direction of the porous body sheet) before the metallic porous plates (aluminum porous bodies) are superposed (stack; [0047] & [0048], stack the single-layer aluminum porous bodies after an active material has been filled into the single-layer aluminum porous bodies; see [0019] regarding compressing before stacking).

Claims 2, 4, 6, 14, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hosoe et al. (US 20120264022 A1) as applied to claim 1 above, and further in view of Yokoyama (WO 2015132845 A1, machine translation is provided in this office action).
	Regarding claim 2, Hosoe discloses the secondary battery electrode according to claim 1, wherein the electrode mixture (active material in paste) used for filling ([0095], paste was filled into aluminum porous body having a porosity of 95%), but does not disclose a porosity of the electrode mixture used for filling is less than or equal to 5%.
	However, Yokoyama teaches a secondary battery electrode, wherein a porosity of the electrode mixture (60) used for filling is less than or equal to 10%, more preferably 5% or less ([0021]). When the porosity is higher than the above range, a sufficient lithium ion conduction path is not formed between the electrode active materials and the output of the battery is reduced ([0021]).
	Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date to modify the electrode mixture of Hosoe with the electrode mixture of Yokoyama with a porosity of less than or equal to 5%, in order to increase battery output.
claim 4, modified Hosoe further discloses the secondary battery electrode according to claim 2, wherein the metallic porous plates (porous metal body) are of a foamed metal (aluminum foam, [0005]).
	Regarding claim 6, modified Hosoe further discloses the secondary battery electrode according to claim 2, wherein the electrode mixture (active material) used for filling are provided on a surface of the metallic porous plate (aluminum porous body, [0099], [0047], & [0048] active material was filled in the aluminum porous body after stacking and pressing), but does not teach end portions protruding outward from a surface of the electrode mixture used for filling are provided on a surface of the metallic porous plate.
	However, it is common knowledge in the art that porous plates have gaps or openings on their surface. Hosoe also teaches the aluminum bodies are electrically connected to each other ([0014] and [0047]). Therefore, it would have been obvious for someone ordinarily skilled in the art before the effective filing date to have end portions protruding outward from a surface of the electrode mixture used for filling are provided on a surface of the metallic porous plate to allow the metal of the metallic porous plates to be connected electrically to each other. 
	Regarding claim 14, modified Hosoe further discloses the secondary battery electrode according to claim 2, wherein the electrode mixture (active material) is filled in a direction parallel to a main surface of the metallic porous plate (aluminum porous body), but does not teach a standard deviation of a filling rate of the electrode mixture in a direction parallel to a main surface of the metallic porous plate is less than or equal to 10%.
	However, standard deviation is useful and commonly used measure of precision in the art. Therefore, it would have been obvious to someone ordinarily skilled in the art before the effective filing date to use a standard deviation of a filling rate of less than or equal to 10%, in order to achieve good precision of filling the electrode mixture.  
	Regarding claim 16, modified Hosoe discloses a method for manufacturing the secondary battery electrode according to claim 2, the method comprising:

	a step of pressing the plurality of metallic porous plates (aluminum porous bodies) in a superposition direction in a state ([0048], porous bodies may be subjected to compression forming in  the thickness direction after stacking) where the plurality of metallic porous plates (aluminum porous bodies) are superposed in a thickness direction ([0048], Fig. 8).
	Regarding claim 18, modified Hosoe discloses the method for manufacturing the secondary battery electrode according to claim 16, the method further comprising:
	a step of individually pressing the plurality of metallic porous plates (plurality of aluminum porous bodies) filled with the electrode mixture (active material) in the thickness direction (compression forming in the thickness direction of the porous body sheet) before the metallic porous plates (aluminum porous bodies) are superposed (stack; [0047] & [0048], stack the single-layer aluminum porous bodies after an active material has been filled into the single-layer aluminum porous bodies; see [0019] regarding compressing before stacking).
	Regarding claim 20, modified Hosoe discloses a secondary battery (60) comprising:
	the secondary battery electrode according to claim 2 as a positive electrode (64(61)) and a negative electrode (66(62)); and
	a stacked body obtained by stacking the positive electrode (64(61)), an electrolyte layer or a separator layer (63), and the negative electrode (66(62)) in this order (Fig. 3 shows stacked body in this order).
Claims 7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hosoe et al. (US 20120264022 A1) as applied to claim 1 above, and further in view of Gaben et al. (US 20140308576 A1).

Regarding claim 7, Hosoe further discloses the secondary battery electrode according to claim 1, but not wherein a protective layer is formed at both ends in the direction in which the plurality of metallic porous plates are superimposed. Instead, Hosoe teaches a protective layer on one side solid electrolyte (63, [0047], Fig. 3).
	Gaben teaches that solid state batteries can be connected in parallel, with electrolyte on each side of anodes and cathodes that are stacked (see Fig. 8). This allows a high energy density and power density (see [0212]).
	Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date to have a protective layer (solid electrolyte) be formed at both ends in the direction in which the plurality of metallic porous plates are superimposed in order to allow connection of a plurality of cells in parallel, giving a high energy density and power density.
	Regarding claim 9, modified Hosoe further discloses the secondary battery electrode according to claim 7, wherein the protective film on a positive electrode side is made of a substance containing a solid electrolyte (per rejection of claim 7, above).
	Regarding claim 11, modified Hosoe further discloses the secondary battery electrode according to claim 7, wherein the protective film on a negative electrode side is made of a substance containing a solid electrolyte (per rejection of claim 7, above).

Claims 8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hosoe et al. (US 20120264022 A1) in view of Yokoyama (WO 2015132845 A1, machine translation is provided in this office action), as applied to claim 2, above, and further in view of Gaben et al. (US 20140308576 A1).

	Regarding claim 8, modified Hosoe further discloses the secondary battery electrode according to claim 1, but not wherein a protective layer is formed at both ends in the direction in 
	Gaben teaches that solid state batteries can be connected in parallel, with electrolyte on each side of anodes and cathodes that are stacked (see Fig. 8). This allows a high energy density and power density (see [0212]).
	Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date to have a protective layer (solid electrolyte) be formed at both ends in the direction in which the plurality of metallic porous plates are superimposed in order to allow connection of a plurality of cells in parallel, giving a high energy density and power density.
	Regarding claim 10, modified Hosoe further discloses the secondary battery electrode according to claim 8, wherein the protective film on a positive electrode side is made of a substance containing a solid electrolyte (per rejection of claim 7, above).
	Regarding claim 12, modified Hosoe further discloses the secondary battery electrode according to claim 8, wherein the protective film on a negative electrode side is made of a substance containing a solid electrolyte (per rejection of claim 7, above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UNIQUE JENEVIEVE LUNA whose telephone number is (571)272-2859. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UNIQUE JENEVIEVE LUNA/Examiner, Art Unit 1728                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721